Citation Nr: 0401003	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Eligibility for VA educational assistance benefits under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

VA administrative records note the veteran to have had a 
period of active service from January 1943 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination of the VA 
RO in St. Louis, Missouri.  The appellant is the veteran's 
son.


FINDINGS OF FACT

1.  Effective June 1, 2001, the veteran was first awarded a 
permanent and total disability rating based on service-
connected disability.

2.  In December 2002, the appellant, who is the veteran's 
son, first filed a claim of entitlement to VA educational 
assistance benefits under Chapter 35.

3.  The appellant's date of birth is October [redacted], 1957.

4.  The appellant reached his 26th birthday before the 
effective date of a finding of permanent and total service-
connected disability on behalf of the veteran.


CONCLUSION OF LAW

The basic eligibility criteria for entitlement to the receipt 
of VA educational assistance benefits under Chapter 35, Title 
38, United States Code, as a child of the veteran, have not 
been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 
38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  This law redefines the obligations 
of VA with respect to the duty to assist claimants, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board observes that the facts relevant to a 
complete evaluation of the claim, primarily the appellant's 
date of birth and the date the veteran was awarded a 
permanent and total disability rating, are not in dispute.  
The appellant has been properly notified in the statement of 
the case and letters from the RO as to the laws and 
regulations governing entitlement to the benefit sought, the 
evidence considered, and the reasons and bases for the 
determination.  As further discussed in the reasons and bases 
herein below, the appellant's arguments in favor of his 
eligibility do not comport with governing law and regulations 
and do not contradict any of the facts relied upon.  
Moreover, the veteran has not identified any additional 
evidence or argument that should be considered in the 
adjudication process.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Accordingly, the Board 
will proceed to adjudicate the merits of this claim.  

Entitlement to Educational Assistance Benefits Under Chapter 
35

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran is in receipt 
of a permanent and total disability rating based on service-
connected disability.  The effective date for this rating is 
June 1, 2001.  

The appellant first filed his application for the receipt of 
VA educational assistance benefits under Chapter 35 in 
December 2002.  On this application, he reported that he was 
the veteran's son and that his date of birth is October [redacted], 
1957.  He expressed a desire to complete the college 
education he began in 1975 at age 17.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The Board does not dispute that the 
appellant is the veteran's son and that the veteran is in 
receipt of a permanent and total disability rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
before the effective date of a finding of permanent and total 
service-connected disability.  38 C.F.R. § 21.3040(c).  The 
Board has carefully reviewed the record and notes that it is 
undisputed that the appellant reached his 26th birthday many 
years before the June 2001 effective date of the veteran's 
permanent and total service-connected disability rating.  In 
addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt him from application of this 
regulation.

The Board observes that the other avenues for which 
educational assistance benefits may be available to a child 
of a veteran are not at issue in this case.  The veteran is 
still alive and is not currently a member of the Armed 
Forces.  See 38 U.S.C.A. § 3501(a)(1)(A)(i) and (iii).  

The veteran's receipt of a permanent and total disability 
rating is clearly the focus of the appellant's argument for 
eligibility for the receipt of educational assistance 
benefits under Chapter 35.  In this regard the Board 
acknowledges the appellant's implicit contention that the 
veteran should have been awarded a permanent and total 
disability rating earlier than June 1, 2001; the appellant 
reports that the veteran's health status has changed very 
little since his discharge from service.  The appellant has 
also indicated an interruption in his educational course in 
the 1970s due to financial considerations.  

The Board does not currently have jurisdiction over the 
question of the propriety of the June 1, 2001, effective date 
for the veteran's permanent and total disability rating and 
the appellant does not have standing to initiate a claim for 
an earlier effective date on the veteran's behalf.  Moreover, 
while the Board is sympathetic to the appellant's arguments, 
the Board observes that similar arguments were rejected by 
the Court in Erspamer v. Brown, 9 Vet. App. 507, 509-511 
(1996).  The Court observed that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted for reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents are aided in 
obtaining the education status which they might have aspired 
to and obtained but for the disability or death of such 
parent.  In the instant case, there is nothing in the record 
to indicate that the appellant's education was been impeded 
or interrupted by any reliance upon any action of VA in 
regard to the veteran's claim for a total and permanent 
disability and there is no evidence here that the appellant 
had an expectation VA would pay for his education when he 
undertook his studies in the 1970s.  Rather, the appellant 
first filed for education benefits only after the veteran was 
successfully awarded his permanent and total disability 
rating.

The Board additionally notes that the appellant does not 
qualify for an extension of what would have been his 
delimiting (ending) date for the receipt of these benefits 
(his 26th birthday), because he would have had to have 
commenced a program of education under the Chapter 35 program 
prior to that birthday.  See 38 C.F.R. § 21.3041(e) (2003).  
Although the appellant reports that he began his college 
education in 1975 at the age of 17 (prior to his 26th 
birthday), he did not do so under VA's Chapter 35 program.

While the Board is aware of the appellant's arguments and 
concerns, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
holds that the appellant is not eligible to receive 
educational assistance benefits under Chapter 35 as a matter 
of law.  The Board has carefully reviewed the entire record 
in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Where the law, rather than the facts, are dispositive, as in 
this case, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  




ORDER

Eligibility for VA educational assistance benefits under 
Chapter 35, Title 38, United States Code, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



